DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 14, 15, 17, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan et al. (United States Patent Application Publication No. US 2012/0083067 A1, hereinafter “Doan”) in view of Jimbo et al. (USPN 6,642,583 B2, hereinafter “Jimbo”).
In reference to claim 1, Doan discloses a similar device.  Figures 6 and 7 of Doan discloses a solid-state imaging element which comprises a well (706).  Doan discloses that conductivity types can be reversed (p. 5, paragraph 62).  Thus there is a pixel unit which comprises a plurality of pixels and 
Although Doan does not teach the same heights as that claimed by Applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the heights of the pixel separating section and the side pinning layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Doan and Jimbo.  Figures 6 and 7 of Doan show that the p-type side pinning layer (602) is on a side surface of the photoelectric conversion section (700) to form a PN junction.  It is understood that this PN junction is steep since the side pinning layer (602) is indicated as having a high concentration (“n+” which is p+ with reversed conductivity) while the photoelectric conversion section (700) is indicated as having a concentration which is a much lower concentration (“p” which is n with reversed conductivity – note that “+” is not used) relative to the high concentration (p+) of the side pinning layer (602).
With regard to claim 2, figure 6 of Doan shows that the side pinning layer (602) surrounds at least two sides of the photoelectric conversion section (700).  
In reference to claim 3, figure 7 of Doan shows that the pixel separating section (720) is in a substrate region.  The substrate region surrounds the photoelectric conversion section (700).  The p-type side pinning layer (602) is on a side surface of the n-type photoelectric conversion section (700) and thus comprises p-type ions in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 4, a surface pinning layer (702) is formed on a surface side of the photoelectric conversion section (700).  Doan discloses that conductivity types can be reversed (p. 5, paragraph 62).  Thus the surface pinning layer (702) is p-type and the photoelectric conversion section (700) is n-type such that they form a PN junction in a depth direction of the well.  
With regard to claim 5, the side pinning layer (602) is between the pixel separating section (720) and the side surface of the photoelectric conversion section (700).  
With regard to claim 14, the pixel separating section (720) separates a first pixel of the plurality of pixels from a second pixel of the plurality of pixels while the second pixel is adjacent to the first pixel.
In reference to claim 15, the photoelectric conversion section (700), the side pinning layer (602), and the pixel separating section (720) are in a depth direction of the well (706).
With regard to claim 17, Doan discloses that conductivity types can be reversed (p. 5, paragraph 62).  Thus the sidewalls of the surface pinning layer (702) comprise ions of p-type in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 22, each pixel of the plurality of pixels further includes the transfer transistor which comprises a gate electrode (704) that extends from a non-light incident side of the well to the photoelectric conversion section (700). 
With regard to claim 23, figure 5 shows that the pixel separating section (7200) extends along the well (706) from a light incident side surface of the well to a non-light incident side surface of the well (706).
In reference to claim 24, the surface pinning layer (702) is between the side pinning layer (602) and the transfer transistor in the solid-state imaging element.
With regard to claim 25, the side pinning layer (602) is in a first and a second direction such that the second direction is perpendicular to the first direction.
In reference to claim 26, the side pinning layer (602) touches the photoelectric conversion section (700) along the first and second direction.

Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (United States Patent Application Publication No. US 2005/0064613 A1, hereinafter “Takeuchi”) in view of Doan and further in view of Jimbo.
In reference to claim 7, Takeuchi discloses, in figure 4B, an electronic device with a solid-state imaging element (51) and an image processing element configured to process an output of the solid state imaging element (51).  The solid-state imaging element (51) includes a pixel unit which is comprised of a plurality of pixels.  Takeuchi does not disclose that the solid-state imaging element includes a well, a pixel unit configured to have a plurality of pixels, wherein each of the plurality of pixels includes a photoelectric conversion section, a floating diffusion section in the well, a pixel separating section in the well, wherein the pixel separating section includes a polysilicon film which is separated from the floating diffusion section, a P-type side pinning layer on a side surface of the photoelectric conversion section.  However Doan discloses a solid-state imaging element with a similar structure.  Figures 6 and 7 of Doan discloses a solid-state imaging element which comprises a well (706).  Doan discloses that conductivity types can be reversed (p. 5, paragraph 62).  Thus there is a pixel unit which comprises a plurality of pixels and wherein each pixel of the pixels includes an n-type photoelectric conversion section (700), and a floating diffusion section (106) in the well (706).  The examiner notes that the applicant defines a negative potential is “at a GND level or lower” on p. 26, lines 16-20 of the currently filed specification.  An anode of the photoelectric conversion section is connected to a negative potential (ground/GND symbol – figure 7 of Doan) to transfer a charge accumulated in the photoelectric conversion section (700) to the floating diffusion section (106).  A pixel separating section (720) is in the well (706).  Doan discloses that such a structure increases pixel fill factor (p. 3, paragraph 44) which is a known goal in the art (p. 1, paragraph 8).  In view of Doan, it would therefore be obvious to use a pixel that includes a photoelectric conversion section, a floating diffusion section in the well, a pixel separating section in the well, a P-type side pinning layer on a side surface of the photoelectric 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same 

In view of the above, adjusting the heights of the pixel separating section and the side pinning layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Takeuchi, Doan, and Jimbo.  Figures 6 and 7 of Doan show that the p-type side pinning layer (602) is on a side surface of the photoelectric conversion section (700) to form a PN junction.  It is understood that this PN junction is steep since the side pinning layer (602) is indicated as having a high concentration (“n+” which is p+ with reversed conductivity) while the photoelectric conversion section (700) is indicated as having a concentration which is a much lower concentration (“p” which is n with reversed conductivity – note that “+” is not used) relative to the high concentration (p+) of the side pinning layer (602).
With regard to claim 8, figure 6 of Doan shows that the side pinning layer (602) surrounds at least two sides of the photoelectric conversion section (700).  
In reference to claim 9, figure 7 of Doan shows that the pixel separating section (720) is in a substrate region.  The substrate region surrounds the photoelectric conversion section (700).  The p-type side pinning layer (602) is on a side surface of the n-type photoelectric conversion section (700) and thus comprises p-type ions in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 10, a surface pinning layer (702) is formed on a surface side of the photoelectric conversion section (700).  Doan discloses that conductivity types can be reversed (p. 5, paragraph 62).  Thus the surface pinning layer (702) is p-type and the photoelectric conversion section (700) is n-type such that they form a PN junction in a depth direction of the well.  
With regard to claim 11, figures 6 and 7 of Doan show that the pixel separating section (720) separates the pixel unit from an adjacent pixel unit.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Doan and further in view of Jimbo as applied to claim 11 above and further in view of Kanbe (JP 2005-167588 A, hereinafter “Kanbe”).
With regard to claim 12, the device of Takeuchi constructed in view of Doan and Jimbo discloses a pixel separating section (720 – figure 7 of Doan) but does not disclose a pixel separating section in which a negative potential is supplied to it for the transfer of the charge accumulated in the photoelectric conversion section to the floating diffusion section.  However Kanbe discloses, in figures 1, 4, 6, and 7, a pixel separating section (22, 20 -figure 6, 60 - figure 7) in which a negative potential is supplied to it for the transfer of the charge accumulated in the photoelectric conversion section to the floating diffusion section (see figure 2 and paragraph 45 of the machine translation - provided by the Office on November 25, 2014).  Kanbe discloses that such a structure inhibits dark current (see paragraph 38 of the machine translation) which is a known goal in the art (paragraph 6 of machine translation).  In view of Kanbe, it would therefore be obvious to use a pixel separating section in which a negative potential is supplied to it based on a transfer of charge accumulated in the photoelectric conversion section.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan in view of Jimbo as applied to claim 1 above and further in view of Altice, JR. et al. (United States Patent Application Publication No. US 2005/0110884 A1, hereinafter “Altice”) and further in view of Sauer (USPN 5,134,489, hereinafter “Sauer”).
In reference to claim 16, Doan does not disclose that at least two pixels are shared by the floating diffusion section (40).  However Altice discloses, in figure 11, a solid-state imaging element in which at least two pixels (501, 540, 520, 560, paragraph 30) share a floating diffusion section (590, paragraph 30).  Altice discloses that such a structure reduces the number of floating diffusion sections .

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. The applicant has amended claims 1 and 7 to indicate that the pixel separating section includes a conductive polysilicon film, the conductive polysilicon film in the pixel separating section is in a first region of the well, the first region does not include a second region of the well, the second region includes a transfer transistor, and the conductive polysilicon film in the pixel separating section is separated from the floating diffusion section.  However these new limitations in claim 1 have been found to be obvious in view of Doan and the newly cited Jimbo reference.  Likewise these new limitations in claim 7 have been found to be obvious in view of Takeuchi, Doan, and the newly cited Jimbo reference.  Therefore claims 1-5, 7-12, 14-17, and 22-26 stand rejected in the above Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817